          Case 1:21-cv-04735-RA Document 21 Filed 07/27/21 Page 1 of 2
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 07/27/2021


 DELIA FLORES,

                             Plaintiff,
                                                                 No. 21-CV-4735 (RA)
                        v.
                                                                        ORDER
 CHIME FINANCIAL, INC. and THE
 BANCORP BANK,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       Defendants have filed a motion to compel arbitration. See Dkt. 20. Plaintiff is directed to

respond no later than August 27, 2021. Defendants’ reply, if any, shall be due September 10, 2021.

       In addition, pursuant to Fed. R. Civ. P. 26(c), the Court finds that good cause exists to

briefly hold discovery in abeyance pending resolution of Defendants’ motion. See Intertec

Contracting Turner Steiner Int'l, S.A., No. 98-CV-9116 (CSH), 2001 WL 812224, at *7

(S.D.N.Y. July 18, 2001) (noting the “general practice of district courts” to impose “a stay of

discovery . . . while [a] motion to compel arbitration [is] pending”); Dome Tech., LLC v. Golden

Sands Gen. Contractors, Inc., No. 3:16-CV-01607 (VAB), 2017 WL 11577923, at *1 (D. Conn.

July 24, 2017) (staying discovery and noting that “[w]hen a dispositive motion would remove the

litigation to another forum, good cause may require a stay.”); Al Thani v. Hanke, No. 20-CV-

4765 (JPC), 2021 WL 23312, at *2 (S.D.N.Y. Jan. 4, 2021) (citation omitted) (staying discovery

pending motion to compel arbitration where Defendant made “substantial arguments” and where

a stay would “serve[ ] to help prevent duplicative and inefficient litigation.”). Although the Court

expresses no view on the likelihood that Defendants’ motion will be granted, it finds that a brief

stay of discovery is warranted pending resolution of that motion.
           Case 1:21-cv-04735-RA Document 21 Filed 07/27/21 Page 2 of 2




         Accordingly, the initial case management conference scheduled for August 27, 2021, see

Dkt. 7, is hereby adjourned sine die. If Defendants’ motion is denied, the conference will be

promptly rescheduled.

SO ORDERED.

Dated:      July 27, 2021
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge




                                                    2
